NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
               not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit

                                        05-7084


                                RAYMOND JACKSON,

                                                      Claimant-Appellant,

                                           v.

                R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                      Respondent-Appellee.

                          __________________________

                            DECIDED: July 11, 2005
                           __________________________


Before MAYER, RADER, and PROST, Circuit Judges.

PER CURIAM.

      Raymond Jackson (“Jackson”) appeals the order of the United States Court of

Appeals for Veteran’s Claims (“Veterans Court”), which dismissed-in-part and denied-in-

part Jackson’s May 10, 2004, petition for extraordinary relief in the nature of a writ of

mandamus. Jackson v. Principi, No. 04-763 (Vet. App. Aug. 25, 2004). We affirm.

      “Writs of mandamus are to be used only in extraordinary circumstances and

when no meaningful alternatives are available.” In re Newman, 763 F.2d 407, 409-10

(Fed. Cir. 1985) (citing Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976)). To

obtain mandamus, Jackson must show: (1) that he has a clear and indisputable right to
the writ; and (2) that he has no alternative way to obtain the relief sought. Lamb v.

Principi, 284 F.3d 1378, 1382 (Fed. Cir. 2002) (internal quotations omitted).

       Jackson sought to compel the Secretary of Veterans Affairs (“VA”) to: (1) refund

his readjustment pay that was recouped by VA; and (2) award service connection for

defective distance vision. The board denied Jackson’s recoupment claim on December

11, 2000. Because he did not appeal that decision until May 10, 2004, the Veterans

Court properly dismissed his appeal for lack of jurisdiction. Consequently, the Veterans

Court correctly found that it also lacked jurisdiction to issue a writ of mandamus with

respect to that claim.

       Jackson’s second contention, that the VA regional office’s (“RO’s”) delay in

adjudicating his defective vision claim warrants mandamus, also fails. In September

2003 the VA increased his disability rating for service-related glaucoma with defective

vision from 50% disabling to 70% disabling. In March 2004 the board remanded his

claim to the RO for further adjudication; two months later, Jackson petitioned the

Veterans Court for mandamus. While frustrating, this delay is not so extraordinary that

issuance of a writ of mandamus is warranted. See Lamb, 284 F.3d at 1383 (finding that

a fifteen-month delay in adjudicating a claim did not constitute an extraordinary delay

warranting mandamus). Jackson’s defective vision claim is purely factual, raises no

cognizable constitutional issue, and, therefore, is not appropriate for disposition by this

court. See 38 U.S.C. § 7292(d)(2) (2000); Helfer v. West, 174 F.3d 1332, 1335 (Fed.

Cir. 1999). Jackson cannot circumvent the VA’s administrative appellate process by

requesting Veterans Court review before the VA completes its adjudication process.

See Lamb, 284 F.3d at 1384 (“[E]xtraordinary writs cannot be used as substitutes for

appeals, even though hardship may result from delay.”) (internal quotations omitted).


05-7084                                     2